Order entered January 22, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00985-CV

                            ALAA MOHAMAD WEISS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court of Appeals No. 2
                                   Dallas County, Texas
                             Trial Court Cause No. M0474358

                                            ORDER
       Before the Court is the State’s January 16, 2020 second motion to extend time to file its

brief. We GRANT the motion and ORDER the brief be filed no later than February 18, 2020.

We caution the State that further extension requests will be disfavored.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE